Citation Nr: 0432243	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-16 538 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to April 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine will be 
addressed in the remand portion of this document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The evidence does not show that the veteran has a current 
left shoulder disability.

4.  There is no medical evidence relating what the veteran 
claims to be a left shoulder disability to any event or 
injury in service.






CONCLUSION OF LAW

The veteran does not have a left shoulder disability that was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Information
The veteran's service medical records show that from November 
1988 to February 1989 the veteran was treated for chronic 
bursitis of the left shoulder.  The veteran's symptoms began 
in approximately September 1988.  Treatment included Indocin 
and a program of physical therapy.  In February 1989 the 
veteran had full range of motion of the left shoulder, normal 
strength, and no tenderness.  He was advised to continue a 
home treatment program.  The veteran was also treated for 
left shoulder complaints in April 1991.  He developed 
decreased active range of motion because of his rucksack 
straps.  He had full passive range of motion.  There was no 
crepitus.  The examiner diagnosed left shoulder strain and 
prescribed Motrin, Tylenol, and a limited duty profile for 
one week.  The veteran did not return for any follow up 
treatment.  At a December 1999 retirement physical 
examination, the veteran's upper extremities were evaluated 
as normal.

At a January 2000 VA examination conducted by QTC Medical 
Services, examination of the veteran's left shoulder showed 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
No pain or spasm was noted on motion.  There was no heat, 
redness, swelling, effusion, drainage, instability, or 
weakness.  No diagnosis was made regarding the veteran's left 
shoulder.

In a November 2000 statement, K. B., D.O. (Dr. B.), stated 
that he had examined the veteran in November 2000 and 
diagnosed chronic and severe shoulder enthesopathy and severe 
spinal enthesopathy.  Records from Dr. B. show that he 
examined the veteran on November 17, 2000.  The veteran's 
complaints included severe right shoulder pain of recent 
onset.  On examination, there was generalized tenderness with 
multiple trigger points to the right supraspinatus, 
infraspinatus, and biceps region.  The veteran had reduced 
shoulder range of motion in abduction from pain and frequent 
radiating pain with paresthesia from the midline of the right 
arm extending to the fingers.  Dr. B. also noted findings 
regarding the veteran's lumbosacral spine and left leg.  Dr. 
B. diagnosed chronic and severe shoulder enthesopathy and 
severe spinal enthesopathy.  Treatment records from Dr. B. 
from November 2000 to April 2001 show treatment of the 
veteran's right hand, left hip, and left buttocks.

In his June 2003 substantive appeal, the veteran stated that 
his left shoulder had been treated while he was on active 
duty and that records from Dr. B. had been misread by the RO 
because the records showed treatment for a back disability 
not a right shoulder disability.

Veteran's Claims Assistance Act
The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's service connection claim was received on 
December 7, 1999.  Thereafter, in a rating decision dated in 
June 2000, the veteran's claim was denied.  The Board notes 
that in the June 2000 rating decision, the RO found that the 
veteran's claim of entitlement to service connection for a 
left shoulder disability was not well-grounded.

The VCAA provides, however, that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the veteran's service-connection claim decided in June 2000, 
can be readjudicated under the provisions of the new law.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  Accordingly, after the June 2000 
rating action was promulgated, the RO, on August 11, 2001, 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on August 11, 2001, was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated on two occasions.  A 
rating decision was issued in October 2001.  A Statement of 
the Case (SOC), adjudicating de novo the veteran's claim, was 
provided to the veteran in April 2003.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on August 11, 
2001, complied with these requirements.  Moreover, the April 
2003 SOC set forth VA regulations implementing the VCAA.

Additionally, the Board notes that the August 11, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the August 11, 2001 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, records from Martin Army Community Hospital, 
and private medical records have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury, or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, VA obtained no medical opinion in connection with 
the veteran's left shoulder claim.  However, a medical 
opinion is not needed with regard to this claim because there 
is no competent evidence indicating that the veteran has 
persistent or recurrent symptoms of a left shoulder 
disability.  Further, although the January 2000 VA 
examination was not provided specifically for the veteran's 
claim regarding his left shoulder, the examiner did evaluate 
the veteran's left shoulder and made no diagnosis.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The medical evidence shows that the veteran was treated in 
service for his left shoulder in 1988, 1989, and 1991.  Since 
that time, the veteran has not been treated for complaints or 
symptoms related to his left shoulder.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
No medical evidence has been presented that the veteran 
currently has a left shoulder disability.  The veteran was 
last treated for complaints of a left shoulder disability in 
service in April 1991, approximately nine years prior to his 
discharge from service.  At examinations in December 1999 and 
January 2000, the examiners essentially evaluated the 
veteran's left shoulder as normal.

The veteran has asserted that Dr. B. treated him for a left 
shoulder disability.  Records from Dr. B. do show that he 
diagnosed the veteran with "shoulder enthesopathy;" 
however, review of these records reveals that Dr. B. was 
treating the veteran for a right shoulder disability (and a 
spinal disability), not a left shoulder disability.  The 
records from Dr. B. are not ambiguous.  To the extent that 
the veteran implies that Dr. B. told him that he has a left 
shoulder disability, although a doctor made the original 
statement, the present statement is the veteran's assertion 
and, as such, is insufficient to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[T]he 
connection between what a physician said and a layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.").

Even if a current left shoulder disability were present, 
medical expertise is required to relate a current disability 
to the appellant's military service.  There is no competent 
medical evidence linking the veteran's alleged left shoulder 
disability to any disease or injury in service.  Although the 
veteran clearly believes that he has a left shoulder 
disability that is related to his military service, his 
statements are not competent evidence to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that he has a left shoulder 
disability or that his claimed left shoulder disability is 
related to his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Because there is no competent evidence relating the veteran's 
alleged left shoulder disability to his military service or 
to any applicable presumptive period thereafter, the 
veteran's claim for service connection for a left shoulder 
disability must fail.  Accordingly, because the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a left shoulder disability, the 
claim must be denied.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



REMAND

The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine is not ready 
for appellate review.  At January 2000 VA general medical 
examination conducted by QTC Medical Services, the veteran 
complained of daily cervical spine pain, and the examiner 
noted significantly decreased range of motion of the cervical 
spine; however, because contemporaneous x-ray examination of 
the veteran's cervical spine showed no abnormality, the 
examiner diagnosed no disability of the cervical spine.  The 
Board notes, however, that x-ray examination of the veteran's 
cervical spine in September 1999 at Martin Army Community 
Hospital showed mild degenerative changes of the cervical 
spine.  A VA examination is necessary to resolve the 
ambiguity of whether the veteran has a current disability of 
the cervical spine.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA spine examination to the 
veteran to determine whether the he has a 
current disability of the cervical spine 
that is related to his military service.  
(The veteran is already service-connected 
for disabilities of the thoracic and 
lumbar spine, and those disabilities are 
not the subject of the present claim.)

The claims folder, including the report 
of x-ray examination of the veteran's 
cervical spine at Martin Army Community 
Hospital in September 1999; service 
medical records showing treatment of the 
veteran for cervical spine pain in March 
1999, April 1999, and September 1999; the 
report of a December 1999 service 
retirement examination; and the report of 
a January 2000 general medical 
examination, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are located in multiple 
brown envelopes in the second volume of 
the claims file.)  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran has a cervical 
spine disability that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service.  (The veteran 
served on active duty from April 1980 to 
April 2000.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

Note: The veteran is competent to report 
his experiences and readily observable 
symptoms, such as pain; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

2.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



